acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a caprohofsky amirving tl-n-7791-97 date apr sca released to district_counsel south texas district cc msr stx aus attn jerry l hamilton from assistant chief_counsel income_tax accounting cc dom it a subject request for significant service_center advice requests for abatement of math error assessments this responds to your request for significant advice dated date in connection with questions posed by the austin service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue the service_center wishes to clarify the manner in which a taxpayer may request abatement of the assessment of a mathematical_or_clerical_error under sec_6213 of the internal_revenue_code conclusions we agree that a request for abatement of a math error assessment does not have to be in writing although under the statute it must be filed this may be accomplished by an oral statement over the telephone or through other electronic means so long as procedures are followed to ensure proper recording of the request if the matter is handled through telephone contact the service cannot require a written abatement request tl-n-5890-97 we also agree that a taxpayer’s decision not to request abatement of a math error assessment is a waiver of the taxpayer’s procedural rights including the statutory right to contest the adjustment in the tax_court consistent with the intent of congress both as to taxpayer rights in general and the math error procedure in particular a taxpayer need not demand or insist that an adjustment be abated search for magic words for example i request abatement or provide reasons for the disagreement all that is required is a request and a timely request must be honored if there is doubt it should be resolved in favor of abatement in order to assure that a taxpayer makes a knowing voluntary waiver of the taxpayer’s rights avoid the need for subjective evaluations of the level of or justification for a taxpayer’s disagreement eliminate the necessity for_the_use_of magic words and ensure uniform treatment of taxpayers nationwide -- particularly when the adjustment is being handled over the telephone -- the service should as standard practice explain the taxpayer’s options and ask for the taxpayer’s agreement or disagreement with the adjustment thus when asked do you wish to request abatement the minimum a taxpayer must do to obtain abatement is to say yes typical fact pattern a taxpayer files a return the service determines that the return contains a mathematical_or_clerical_error as defined in sec_6213 the service summarily assesses the resulting tax as permitted by sec_6213 and sends the taxpayer a notice explaining that the return has been changed within the 60-day period provided in sec_6213 the taxpayer responds the taxpayer cannot provide substantiation for example a correct taxpayer_identification_number or otherwise convince the service representative that the adjustment is incorrect however the taxpayer does not agree with the adjustment background discussion sec_6213 provides that the restrictions on assessment and collection in sec_6213 do not apply to mathematical and clerical errors as defined in sec_6213 instead when a the service’s math error authority was recently expanded to cover several situations involving the earned_income_credit eic and missing or incorrect taxpayer identification numbers tins see sec_6213 - j tl-n-5890-97 math error is found summary_assessment is allowed following the assessment the taxpayer is sent a notice concerning the math error assessment as the notice explains the taxpayer has days to request abatement of the assessment the right to abatement is statutory sec_6213 provides notwithstanding sec_6404 which generally prohibits claims for abatement a taxpayer may file with the secretary within days after a math error notice is sent a request for an abatement of any assessment specified in such notice and upon receipt of such request the secretary shall abate the assessment any reassessment of the tax with respect to which an abatement is made under this subparagraph shall be subject_to the deficiency procedures collection is stayed during the 60-day period sec_6213 although an exception to the deficiency procedures for mathematical errors was first introduced in there is no notable legislative_history until when two significant changes were made first congress ratifying service practice expanded the scope of the provision to include clerical errors listing the types of errors in some detail in sec_6213 second taxpayers were given abatement rights in a new sec_6213 the balance involved was explained in the bluebook questions had been raised as to whether the service had used its mathematical errors summary_assessment powers in cases where their use was not authorized by the statute the service maintained that it properly used this procedure in categories of cases where most taxpayers did not dispute the service’s conclusions thereby substantially reducing administrative and other costs the service had stated that the deficiency_notice procedure was significantly more costly than the mathematical error procedure both in terms of personnel and processing costs and in terms of the cost to the government of delays in collection_of_taxes on the other hand congress has concluded that the service should not be able to proceed summarily where it may have erred in its determination in balancing these considerations congress decided to provide greater protection for taxpayers who wish to contest internal_revenue_service summary assessments in mathematical error cases by restricting the service’s powers in such cases and to clarify the kinds of cases in which the service could use this restricted summary_assessment authority prior to the amendments taxpayers had no right to request abatement or receive judicial review prior to paying the tax service practice was to abate the assessment whenever the taxpayer could explain that there was in fact no error tl-n-5890-97 general explanation of the tax reform act of general explanation 94th cong 2d sess vol c b as the senate committee report explained the amendment provides that where the internal_revenue_service uses the summary_assessment procedure for mathematical errors the taxpayer must be given an explanation of the asserted error the taxpayer must be given a period of time during which he or she may require the service to abate its assessment and the service is not to proceed to collect on the assessment until the taxpayer has agreed to the assessment or has allowed his or her time for objecting to expire s rep no 94th cong 2d sess vol c b oral abatement requests the statute and regulations do not specify either a written format or a signature for abatement requests contrast for example sec_6501 requiring a consent in writing to extend the statute_of_limitations sec_6213 provides that the taxpayer may file a request for abatement however items are filed other than in writing for example many taxpayers may use telefile to file their returns on form 1040ez and the references to signatures and writing in sec_6213 -- which requires that a waiver_of_restrictions_on_assessment_and_collection must be a signed notice in writing filed with the secretary emphasis added -- would be superfluous if those requirements were implied in the term filed our understanding is that math error abatement requests have been and continue to be received largely through telephone contacts these telephone procedures are less expensive for the service to process and more convenient for the taxpayer than written correspondence procedures as discussed further below the ability of the taxpayer to request abatement freely and without undue restriction is consistent with the intent of the math error procedure thus we are unaware of any technical or policy reasons to require written rather than telephone requests for abatement in cases of disagreement in fact it would be unduly restrictive for the service to do so given that -- unlike for example a sec_6213 waiver discussed above -- a taxpayer's agreement with a math error adjustment does not have to be in writing nature of abatement request as the legislative_history quoted above indicates the math error summary_assessment procedure is intended to benefit the service in categories of cases where most taxpayers do not dispute the service's conclusions thereby substantially reducing administrative and other costs it is intended to resolve readily apparent errors those adjustments with which taxpayers tl-n-5890-97 rarely disagree as opposed to other summary_assessment procedures such as the jeopardy procedure under sec_6861 the math error procedure is premised on taxpayer agreement if an issue is one as to which the taxpayer and the service disagree it should be handled through the deficiency procedures which provide procedural safeguards for the taxpayer the taxpayer's access to the deficiency procedures is through request for abatement any reassessment of the abated tax must occur through the deficiency procedures sec_6213 thus although it is not phrased as such in the statute failure to request abatement is a waiver of the taxpayer's administrative and statutory rights including the opportunity to take the dispute to appeals and the right to petition the tax_court this was recognized in publication your rights as a taxpayer as revised in if we tell you that you owe tax because of a math or clerical_error on your return you have the right to ask us to send you a formal notice a notice_of_deficiency so that you can dispute the tax you do not have to pay the additional tax at the same time that you ask us for the formal notice if you ask for it within days of the time we tell you of the error further the service has a duty to ensure to the extent possible that the taxpayer makes an informed decision to waive these rights see for example the discussion in the legislative_history of the inconsistent entry type of error in sec_6213 this category is intended to encompass those cases where it is apparent which of the inconsistent entries on the returns is correct t his summary_assessment procedure is not to be used where the service is merely resolving an uncertainty against the taxpayer general explanation pincite vol c b pincite assuming the assessment was paid the taxpayer would still have rights under the refund claim procedure neither the current shortened version of publication which cross- references to other publications for more detailed descriptions of taxpayers' rights nor the referenced publications themselves see eg publication sec_5 appeal rights and preparation of protests for unagreed cases examination of returns appeal rights and claims for refund and understanding the collection process describe the math error procedure however the description in the earlier version of publication remains accurate tl-n-5890-97 clearly such a duty is consistent with the service’s policy objectives however we believe that it also has legal underpinnings first as a general matter a waiver has been defined as a voluntary and intentional relinquishment of a known right claim or privilege for a waiver to be effective it must be clear that the waiving party had full knowledge of the right benefit or advantage in question and intended to waive it see am jur 2d estoppel waiver c j s estoppel sec_61 waiver pincite second a practice of informing taxpayers of their abatement rights is consistent with the intent of congress as indicated in related legislative provisions and proposals for example sec_6227 of the taxpayer_bill_of_rights tbor requires the service to send an explanation of a taxpayer's rights to all taxpayers the secretary contacts with respect to the determination or collection of any_tax other than by providing tax forms see also h_r title iii taxpayer bill of right sec_3 tbor a notice of right to refuse or limit extension of limitations_period revision of publication regarding taxpayer rights in interviews sec_354 inclusion of explanation of appeals and collection process with 30-day_letter third as discussed above such a practice is consistent with the legislative_history behind sec_6213 itself the senate committee report specified that the service is not to proceed to collect on the assessment until the taxpayer has agreed to the assessment or has allowed his or her time for objecting to expire emphasis added finally a practice of informing taxpayers of their abatement rights conforms with other situations in which taxpayers face a decision to exercise or waive their rights under the deficiency procedures for example at the close of examinations if taxpayers do not agree with the findings of the examiner examiners are required by regulation to inform the taxpayers of their appeal rights sec_601_105 c taxpayers also receive a 30-day_letter informing them of their appeal rights and alternatives sec_601_105 d similarly if a notice_of_deficiency is issued the notice explains the commissioner rossotti recently stated in a memorandum to all employees dated date as irs employees we are obligated to ensure that taxpayers receive all rights guaranteed to them by the internal_revenue_code irc including the two taxpayer bills of rights tbor and the additional internal procedures and policies we have adopted for their protection any instance where we fail to comply with the spirit or intent of the provisions in tbor is among the most serious breaches of our responsibilities to protect taxpayers’ rights tl-n-5890-97 taxpayer’s rights and options and if at any point in this process the taxpayer decides to agree and to waive further procedural safeguards pursuant to sec_6213 the waiver document the taxpayer signs is phrased to ensure that a knowing and voluntary waiver is being made specific application first if the service sends a math error notice and the taxpayer does not respond within days it is clear that -- as in the case of a defaulted deficiency_notice -- the service is authorized to proceed in effect as though the taxpayer agreed with the adjustment or chose to dispute it in the context of a refund claim although publication is not normally sent with a math error notice consistent with congress' admonition to avoid repetitive mailings see sec_6227 tbor -- and as explained above would not cover abatement rights in any event -- the taxpayer's rights have presumably been explained in the notice itself in such cases the service is not obligated to follow up in any way to ensure that the taxpayer actually intends to waive his or her rights once a taxpayer takes the initiative to respond to the math error notice however we believe the balance of considerations shifts of course if the taxpayer is able to furnish the necessary information or otherwise convince the service representative that the adjustment is incorrect the internal_revenue_manual refers to this as a substantiated protest the for example the most common agreement form form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment contains the following statement preceding the taxpayer signature block i consent to the immediate_assessment and collection of any deficiencies increase in tax and penalties and accept any overassessment decrease in tax and penalties shown above plus any interest provided by law i understand that by signing this waiver i will not be able to contest these years in the united_states tax_court unless additional deficiencies are determined for these years for example after explaining the adjustment the pattern letters created to implement the service’s new eic tin math error authority state if you disagree you may appeal the changes described on this notice within days from the notice date the taxpayer is instructed to telephone if you are able to provide the necessary information we will correct your return if you are not able to provide the necessary information you can within days from the date of this notice request abatement reduction of the change we will do so and refer your case for further review by an examination officer any refund_or_credit you claim may be held pending review if after review we determine your tax should still be changed you may have additional appeal rights which will be explained in a subsequent notice normally publication we will continue to charge interest if you do not pay any balance you owe by the date requested in this notice tl-n-5890-97 assessment will be abated similarly if the taxpayer clearly agrees with the adjustment there is no need to abate however if after explanation the taxpayer expresses disagreement an unsubstantiated protest -- or if there is doubt as to whether the taxpayer agrees or disagrees -- the taxpayer’s options and the consequences of those options should be explained clearly and the taxpayer should be asked whether he or she wishes to request abatement this procedure -- essentially the equivalent for a telephone contact of asking a taxpayer to sign a written waiver -- helps assure that the taxpayer is making a knowing voluntary waiver of his or her rights as contemplated by the statute regardless of the taxpayer’s level of education or knowledge of the tax law it also reduces the need for subjective evaluations of the level of a particular taxpayer’s disagreement -- whether the taxpayer is protesting insisting demanding etc -- and gives effect to the statute which merely requires a request such a practice also eliminates requiring taxpayers to know or use magic words or phrases in order to obtain abatement and inasmuch as this procedure accomplishes these ends it helps ensure uniform treatment of taxpayers nationwide with respect to the explanation and query that should be provided taxpayers in these situations it may not be necessary to prescribe specific language while an explanation such as the one provided in the pattern_letter quoted in footnote above would be adequate there should be flexibility to adapt to the specific situation generally the service representative should be confident that the taxpayer understands his or her options and has been given a clear opportunity to make an informed decision in a given situation time permitting it may be useful to refer the taxpayer to publication or related publications while the taxpayer needs to know that an unagreed_case will be referred for review by examination the service representative should not appear to be threatening an audit the service representative may and should state that given the nature of the adjustment it is unlikely that it will ultimately be changed however if the taxpayer still does not agree it is not necessary for the taxpayer to offer a satisfactory justification in fact no reason for an abatement request need be given at all this is because the right to abatement is absolute under sec_6213 abatement shall occur upon request and a timely abatement request must be honored finally doubt should be resolved in favor of abating the assessment and resolving the matter through normal deficiency procedures tl-n-5890-97 refund situations the conclusions above apply equally whether the math error adjustment results in a balance due reduces a refund of estimated_tax or withholding or reduces payment of a refundable_credit such as the earned_income_credit in the latter two situations which may be especially common in cases involving the eic and missing or incorrect tin’s under sec_6213 f - j the service is not required to make the refund at the time it abates the math error adjustment pending further review however even when no refund is made a taxpayer claiming a refund_or_credit who requests abatement of a math error adjustment is still entitled to the deficiency procedures including appeal to the tax_court this is because prepayment_credits such as estimated_tax payments and wage withholding are not taken into account in determining a deficiency see sec_6211 thus abatement of the math error assessment will result in a deficiency -- that is an excess of the correct_tax as proposed by the service over the tax as reported by the taxpayer similarly congress specifically amended the code in to make eic adjustments subject_to deficiency procedures even to the extent the credit is refundable to the taxpayer and regardless of whether it has been paid prior to the eic could be assessed summarily without abatement rights see sec_6211 former sec_6201 if you have comments or further questions please contact catherine prohofsky at assistant chief_counsel income_tax accounting by ____ s __________________ michael d finley chief branch the conclusions in this memorandum do not apply to overstatements of estimated_tax and withholding credits which are subject_to summary_assessment as math errors with no right to abate sec_6201
